IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,345-01


EX PARTE ANTHONY QUINN FRANCOIS





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 961278 IN THE 339TH DISTRICT COURT

HARRIS COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in July 2004 of capital murder committed on September 11,
2003.  Tex. Penal Code Ann. § 19.03(a)(7).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Francois v. State, No. AP-74,984 (Tex.
Crim. App. Sept. 13, 2006) (not designated for publication).
	Applicant presents two allegations in his application in which he challenges the
validity of his sentence.  The trial judge has entered findings of fact and conclusions of law
and recommends that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review of
the record, relief is denied.
	IT IS SO ORDERED THIS THE 11TH  DAY OF MARCH, 2009.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.